            Case 7:14-cr-00768-VB DocumentCopy
                                           546mailed
                                               Filedto03/29/21     Page
                                                       dft on 3/29/21. DH1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA                                      :
                                                              :
v.                                                            :   ORDER
                                                              :
MYKAI DAVIS,                                                  :   14 CR 768-05 (VB)
                           Defendant.                         :
--------------------------------------------------------------x

        In an undated letter docketed on February 11, 2021 (Doc. #533), defendant asks whether

he qualifies for “time credit” against his federal sentence based on a prior conviction that was for

conduct that was a part of the instant offense.

        For the reasons set forth in the government’s letter dated March 23, 2021 (Doc. #541), a

copy of which was mailed to defendant, it appears defendant is not entitled to such credit.

        However, the Bureau of Prisons (“BOP”) has the sole authority to make that

determination in the first instance, pursuant to 18 U.S.C. § 3585(b). A prisoner may seek judicial

review of the BOP’s determination only after exhausting his administrative remedies within the

BOP. Therefore, if defendant disagrees with the BOP’s computation and then exhausts his

administrative remedies within the BOP, and if he then still wishes to challenge the BOP’s

computation, he may file a petition pursuant to 28 U.S.C. § 2241 in the District Court for the

district in which he is currently incarcerated.

        Defendant’s letter also asks whether the computation of his sentence begins on the date of

his re-sentencing, July 10, 2020. For the reasons set forth in the government’s letter, it appears

that defendant will get credit for time served on his federal case from the date of his arrest,

February 19, 2015. Again, that is a determination that will be made in the first instance by the

BOP.




                                                         1
         Case 7:14-cr-00768-VB Document 546 Filed 03/29/21 Page 2 of 2




      To the extent defendant seeks any relief in his letter docketed on February 11, 2021, that

request is DENIED.

      Chambers will mail a copy of this Order to defendant at the following address:

Mykai Davis, Reg. No. 71995-0545
USP Thomson
U.S. Penitentiary
P.O. Box 1002
Thomson, IL 61285

Dated: March 29, 2021
       White Plains, NY
                                            SO ORDERED:



                                            ____________________________
                                            Vincent L. Briccetti
                                            United States District Judge




                                               2
